United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5175                                                September Term, 2021
                                                                    1:21-cv-01389-UNA
                                                      Filed On: November 29, 2021
Yan-Xu Lu, formerly known as Yung-Kai Lu,

             Appellant

      v.

Allison H. Eid and Clark Waddoups,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rao and Walker, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s July 12, 2021 order
dismissing the case with prejudice be affirmed. The district court correctly concluded
that appellant’s damages claims against federal judges were barred by absolute judicial
immunity. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam)
(“Judges enjoy absolute judicial immunity from suits for money damages for all actions
taken in the judge’s judicial capacity, unless these actions are taken in the complete
absence of all jurisdiction.”). Any claims for injunctive relief are frivolous. See 28
U.S.C. § 1915(e)(2)(B)(i); Richards v. Delta Air Lines, Inc., 453 F.3d 525, 531 n.6 (D.C.
Cir. 2006) (“The general rule is that injunctive relief will not issue when an adequate
remedy at law exists.”). Further, appellant’s argument that judicial immunity does not
apply because he is suing for administrative acts is also frivolous. Appellant’s
allegations all stem from the judges’ judicial decisions and the district court cannot
review decisions of another district court or federal appellate court. See Klayman v.
Kollar-Kotelly, No. 12-5340, 2013 WL 2395909, at *1 (D.C. Cir. May 20, 2013) (citing
Jones v. Supreme Ct. of the United States, 405 F. App'x 508 (D.C. Cir. 2010); Sanders
v. United States, 184 F. App'x 13, 14 (D.C. Cir. 2006)).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5175                                                September Term, 2021


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2